Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 1 of 51




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                         Case No.: 1:20-cv-25318-BLOOM/Otazo-Reyes

  BLUEGREEN VACATIONS UNLIMITED, INC.,
  a Florida corporation; and BLUEGREEN
  VACATIONS CORPORATION, a Florida
  corporation,

         Plaintiffs,

  v.

  TIMESHARE TERMINATION TEAM, LLC, a
  Colorado limited liability company; VINDALOO
  TRAVEL NETWORK, LLC d/b/a TIMESHARE
  TERMINATION TEAM a/k/a TIMESHARE
  TERMINATION TEAM, LLC, a Colorado limited
  liability company; FREEDOM CONSUMER
  SERVICES, LLC, d/b/a Timeshare Freedom Group,
  d/b/a/ Timeshare Freedom, a Nevada limited liability
  company; SYSTEMA MARKETING, INC., a
  Nevada corporation; BRIAN STEPHEN WILBUR;
  an individual, HOLLY WILBUR, an individual,
  JORDAN SALKIN, an individual; SHAYNA G.
  SCHROEDER, an individual; HAROLD O.
  MILLER, an individual; MICHAEL A.
  MOLFETTA, an individual; and MOLFETTA
  LAW, LLC, a California limited liability company,

        Defendants.
  ___________________________________________/

          DEFENDANTS VINDALOO TRAVEL NETWORK, LLC, TIMESHARE
         TERMINATION TEAM LLC, BRIAN WILBUR, AND HOLLY WILBUR’S
            ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

         Defendants Timeshare Termination Team, LLC f/k/a Vindaloo Travel Network, LLC,

  d/b/a Timeshare Termination Team (“TTT”), Timeshare Termination Team LLC, Brian Wilbur,

  and Holly Wilbur (collectively, “TTT Defendants”), answer and assert affirmative defenses to

  Plaintiffs Bluegreen Vacations Unlimited, Inc. and Bluegreen Vacations Corp.’s (“Plaintiffs”)
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 2 of 51




  Complaint under Federal Rule of Procedure 8. The TTT Defendants also assert counterclaims

  against Plaintiffs under Federal Rule of Civil Procedure 13 and state:

                                    GENERAL ALLEGATIONS

         1.      Denied.

         2.      The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 2 and therefore deny these allegations.

         3.      Admitted that the Bluegreen Owners enter into agreements with the Plaintiffs, but

  the remainder of Paragraph 3 is denied.

         4.      Admitted that the Bluegreen Owners enter into agreements with the Plaintiffs, but

  the remainder of Paragraph 4 is denied.

         5.      The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 5 and therefore deny these allegations.

         6.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 6 and therefore deny these allegations.

         7.        Denied as to the TTT Defendants. The TTT Defendants are without knowledge

  or information sufficient to form a belief as to the truth of the allegations against the other

  Defendants in Paragraph 7 and therefore deny these allegations.

         8.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 8 and therefore deny these allegations.




                                                    2
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 3 of 51




         9.      Denied as to “such claim” which refers to Paragraph 8. The TTT Defendants state

  that the “representative sample” from TTT’s website in Paragraph 9 speaks for itself and denies

  the remaining allegations in Paragraph 9.

         10.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 10 and therefore deny these allegations.

         11.     Denied.

         12.     The allegations in Paragraph 12 constitute a legal conclusion to which no response

  is required. To the extent a response is required, the TTT Defendants deny the allegations.

         13.     Denied.

         14.     Denied.

         15.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 15 and therefore deny these allegations.

         16.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 16 and therefore deny these allegations.

         17.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 17 and therefore deny these allegations.

         18.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 18 and therefore deny these allegations.




                                                    3
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 4 of 51




          19.     Admitted that TTT paid Defendant Harold O. Miller for his services as an attorney

  on behalf of the Bluegreen Owners. The remainder of Paragraph 19 is denied as to the TTT

  Defendants. The TTT Defendants are without knowledge or information sufficient to form a belief

  as to the truth of the allegations against the other Defendants in Paragraph 19 and therefore deny

  these allegations.

          20.     Denied.

          21.     Denied.

          22.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 22 and therefore deny these allegations.

          23.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 23 and therefore deny these allegations.

          24.     Admitted that Timeshare Termination Team, LLC is a Colorado limited liability

  company, but denied that it is located at the alleged address or that its registered agent is as alleged.

          25.     Denied.

          26.     Denied because Vindaloo Travel Network, LLC withdrew its trade name of

  Timeshare Termination Team on December 11, 2020, and changed the name of the entity on the

  same date to Timeshare Termination Team, LLC.               Also denied because Defendant TTT’s

  registered agent is the Law Office of Julia M. Knearl, LLC, 945 Front Street, Louisville, Colorado

  80027. The remainder of this paragraph is also denied.

          27.     Admitted.

          28.     Denied.

          29.     Denied.

          30.     Denied.



                                                     4
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 5 of 51




         31.     Admitted that Defendant Brian Wilbur resides in Colorado and founded and co-

  owns Defendant TTT. The remainder of Paragraph 31 is denied.

         32.     Admitted that Defendant Holly Wilbur resides in Colorado and founded and co-

  owns Defendant TTT. The remainder of Paragraph 31 is denied.

         33.     Denied.

         34.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 34 and therefore deny these allegations.

         35.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 35 and therefore deny these allegations.

         36.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 36 and therefore deny these allegations.

         37.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 37 and therefore deny these allegations.

         38.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 38 and therefore deny these allegations.

         39.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 39 and therefore deny these allegations.

         40.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 40 and therefore deny these allegations.

         41.     Admitted that Defendant TTT had previously engaged Defendant Harold O.

  Miller’s services. The remainder of Paragraph 41 and Exhibit 1 are denied as to the TTT

  Defendants. The TTT Defendants are without knowledge or information sufficient to form a belief




                                                   5
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 6 of 51




  as to the truth of the allegations against the other Defendants in Paragraph 41 and therefore deny

  these allegations.

         42.      Admitted as to subject matter jurisdiction, but the TTT Defendants deny that the

  Plaintiffs are entitled to relief on their claims brought under the Lanham Act, 15 U.S.C.

  § 1125(a)(1).

         43.      Admitted as to subject matter jurisdiction, but the TTT Defendants deny that the

  Plaintiffs are entitled to relief on their claims brought under state law.

         44.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 44 and therefore deny these allegations.

         45.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 45 and therefore deny these allegations.

         46.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 46 and therefore deny these allegations.

         47.      Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 47 and therefore deny these allegations.

         48.      Admitted that Defendant TTT maintains a website as part of its business. The

  remainder of Paragraph 48 is denied as to the TTT Defendants. The TTT Defendants are without

  knowledge or information sufficient to form a belief as to the truth of the allegations against the

  other Defendants in Paragraph 48 and therefore deny these allegations.



                                                     6
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 7 of 51




         49.     Admitted that Defendant TTT had previously engaged Defendant Harold O.

  Miller’s services. The remainder of Paragraph 49 is denied as to the TTT Defendants. The TTT

  Defendants are without knowledge or information sufficient to form a belief as to the truth of the

  allegations against the other Defendants in Paragraph 49 and therefore deny these allegations.

         50.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 50 and therefore deny these allegations.

         51.     Admitted that Defendant Brian Wilbur has appeared in advertising for Defendant

  TTT. The remainder of Paragraph 51 is denied.

         52.     Admitted that Defendant Brian Wilbur has appeared in advertising for Defendant

  TTT. The remainder of Paragraph 52 is denied.

         53.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 53 and therefore deny these allegations.

         54.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 54 and therefore deny these allegations.

         55.     Denied.

         56.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 56 and therefore deny these allegations.

         57.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 57 and therefore deny these allegations.

         58.     Denied.



                                                    7
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 8 of 51




         59.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 59 and therefore deny these allegations.

         60.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 60 and therefore deny these allegations.

         61.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 61 and therefore deny these allegations.

         62.     Denied.

         63.     Denied.

         64.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 64 and therefore deny these allegations.

         65.     Admitted that Defendant TTT maintains a website as part of its business. The

  remainder of Paragraph 65 is denied as to the TTT Defendants. The TTT Defendants are without

  knowledge or information sufficient to form a belief as to the truth of the allegations against the

  other Defendants in Paragraph 65 and therefore deny these allegations.

         66.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 66 and therefore deny these allegations.

         67.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 67 and therefore deny these allegations.



                                                    8
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 9 of 51




         68.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 68 and therefore deny these allegations.

         69.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 69 and therefore deny these allegations.

         70.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 70 and therefore deny these allegations.

         71.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 71 and therefore deny these allegations.

         72.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 72 and therefore deny these allegations.

         73.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 73 and therefore deny these allegations.

         74.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 74 and therefore deny these allegations.




                                                    9
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 10 of 51




         75.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 75 and therefore deny these allegations.

         76.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 76 and therefore deny these allegations.

         77.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 77 and therefore deny these allegations.

         78.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 78 and therefore deny these allegations.

         79.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 79 and therefore deny these allegations.

         80.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 80 and therefore deny these allegations.

         81.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 81 and therefore deny these allegations.

         82.     The TTT Defendants state that the letter “purportedly from Miller” attached to the

  Complaint as Exhibit 2 speaks for itself and, to the extent there are any inconsistencies between

  the letter and the allegations of Paragraph 82, the allegations are denied. The TTT Defendants



                                                    10
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 11 of 51




  are without knowledge or information sufficient to form a belief as to the truth of the allegations

  against the other Defendants in Paragraph 82 and Exhibit 3 and therefore deny these allegations.

         83.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 83 and therefore deny these allegations.

         84.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 84 and therefore deny these allegations.

         85.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 85 and therefore deny these allegations.

         86.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 86 and therefore deny these allegations.

         87.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 87 and therefore deny these allegations.

         88.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 88 and therefore deny these allegations.

         89.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 89 and therefore deny these allegations.



                                                    11
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 12 of 51




         90.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 90 and therefore deny these allegations.

         91.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 91 and therefore deny these allegations.

         92.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 92 and therefore deny these allegations.

         93.     The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 93 and therefore deny these allegations.

         94.     Denied.

         95.     Denied.

         96.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 96 and therefore deny these allegations.

         97.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 97 and therefore deny these allegations.

         98.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 98 and therefore deny these allegations.

         99.     Denied as to the TTT Defendants. The TTT Defendants are without knowledge or

  information sufficient to form a belief as to the truth of the allegations against the other Defendants

  in Paragraph 99 and therefore deny these allegations.




                                                    12
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 13 of 51




         100.   Admitted that the website identified in Paragraph 100 belongs to TTT. This

  paragraph is denied as to the rest of the TTT Defendants.

         101.   The TTT Defendants state that the advertisements attached to the Complaint as

  Exhibit 4 speak for themselves and deny the remaining allegations of Paragraph 101.

         102.   Denied.

         103.   The TTT Defendants state that the website speaks for itself and deny any

  inconsistencies between the website and the allegations of Paragraph 103.

         104.   Denied.

         105.   Admitted.

         106.   Denied.

         107.   Denied.

         108.   Denied.

         109.   Denied.

         110.   Admitted that Defendant Brian Wilbur appeared in advertisements. The TTT

  Defendants state that the contents of those advertisements speak for themselves and deny any

  inconsistencies between the advertisements and the allegations of Paragraph 110. The TTT

  Defendants deny the remainder of the allegations in Paragraph 110.

         111.   Denied.

         112.   Denied.

         113.   Admitted.

         114.   Admitted.

         115.   Admitted.

         116.   Denied.



                                                 13
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 14 of 51




        117.   Denied.

        118.   Denied.

        119.   Denied.

        120.   Denied.

        121.   Denied.

        122.   Denied.

        123.   Denied.

        124.   Denied.

        125.   Denied.

        126.   Denied.

        127.   Denied.

        128.   Denied.

        129.   Admitted.

        130.   Denied.

        131.   Denied.

        132.   Denied.

        133.   Denied.

        134.   Denied.

        135.   Denied.

        136.   Denied.

        137.   Denied.




                                       14
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 15 of 51




         138.   Admitted that Defendant TTT has made payments to Defendant Harold O. Miller,

  but denied to the extent that the allegations in Paragraph 138 suggest that such payments are all

  relevant to the Bluegreen Owners.

         139.   Admitted that Defendant TTT has made payments to Defendant Harold O. Miller,

  but denied to the extent that the allegations in Paragraph 139 suggest Holly Wilbur acted in her

  personal capacity. The remainder of this paragraph is denied.

         140.   Denied.

         141.   Denied.

         142.   Denied.

         143.   Denied.

         144.   Denied.

         145.   Denied.

         146.   Denied.

         147.   The TTT Defendants state that the advertisements speak for themselves and deny

  any inconsistencies between the advertisements and the allegations of Paragraph 147.

         148.   The TTT Defendants state that the website speaks for itself and deny any

  inconsistencies between the website and the allegations of Paragraph 148.

         149.   Denied.

         150.   The TTT Defendants state that the “Step-By-Step Exit Map” speaks for itself and

  deny any inconsistencies between it and the allegations of Paragraph 150.

         151.   The TTT Defendants state that the “Step-By-Step Exit Map” speaks for itself and

  deny any inconsistencies between it and the allegations of Paragraph 151.




                                                 15
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 16 of 51




         152.    The TTT Defendants state that the “Step-By-Step Exit Map” speaks for itself and

  deny any inconsistencies between it and the allegations of Paragraph 152.

         153.    Denied.

         154.    Denied.

         155.    Denied as to the allegation that the referenced customer was “supposedly” and not

  actually satisfied with Defendant TTT’s services. The remainder of Paragraph 155 is admitted.

         156.    Denied.

         157.    The TTT Defendants state that the advertisements speak for themselves and deny

  any inconsistencies between the advertisements and the allegations of Paragraph 157.

         158.    Denied.

         159.    Denied.

         160.    Denied.

         161.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 161 and therefore deny these allegations.

         162.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 162 and therefore deny these allegations.

         163.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 163 and therefore deny these allegations.

         164.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 164 and therefore deny these allegations.

         165.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 165 and therefore deny these allegations.




                                                   16
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 17 of 51




         166.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 166 and therefore deny these allegations.

         167.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 167 and therefore deny these allegations.

         168.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 168 and therefore deny these allegations.

         169.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 169 and therefore deny these allegations.

         170.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 170 and therefore deny these allegations.

         171.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 171 and therefore deny these allegations.

         172.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 172 and therefore deny these allegations.

         173.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 173 and therefore deny these allegations.

         174.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 174 and therefore deny these allegations.

         175.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 175 and therefore deny these allegations.

         176.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 176 and therefore deny these allegations.




                                                   17
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 18 of 51




         177.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 177 and therefore deny these allegations.

                                              COUNT I

         178.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 160.

         179.    Admitted that Plaintiffs purport to bring this claim under the Lanham Act, 15

  U.S.C. § 1125(a)(1). The TTT Defendants deny that Plaintiffs are entitled to relief under this

  Count and deny the remainder of Paragraph 179.

         180.    Denied.

         181.    Denied.

         182.    Denied.

         183.    Denied.

         184.    Denied.

         185.    Denied.

         186.    Denied.

         187.    Denied.

         188.    Denied.

         189.    Admitted that Plaintiffs purport to seek an injunction under 15 U.S.C. § 1125(a).

  The TTT Defendants deny that Plaintiffs are entitled to this relief and deny the remainder of

  Paragraph 189.

                                              COUNT II

         190.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 160

  and 178 through 189.




                                                   18
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 19 of 51




         191.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 191 and therefore deny

  these allegations.

         192.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 192 and therefore deny

  these allegations.

         193.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 193 and therefore deny

  these allegations.

         194.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 194 and therefore deny

  these allegations.

         195.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 195 and therefore deny

  these allegations.

         196.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information




                                                 19
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 20 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 196 and therefore deny

  these allegations.

         197.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 197 and therefore deny

  these allegations.

         198.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 198 and therefore deny

  these allegations.

         199.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 199 and therefore deny

  these allegations.

         200.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 200 and therefore deny

  these allegations.

         201.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 201 and therefore deny

  these allegations.




                                                 20
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 21 of 51




         202.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 202 and therefore deny

  these allegations.

         203.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 203 and therefore deny

  these allegations.

                                            COUNT III

         204.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 99

  and 161 through 177.

         205.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 205 and therefore deny

  these allegations.

         206.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 206 and therefore deny

  these allegations.

         207.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 207 and therefore deny

  these allegations.



                                                 21
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 22 of 51




         208.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 208 and therefore deny

  these allegations.

         209.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 209 and therefore deny

  these allegations.

         210.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 210 and therefore deny

  these allegations.

         211.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 211 and therefore deny

  these allegations.

         212.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 212 and therefore deny

  these allegations.

         213.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information




                                                 22
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 23 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 213 and therefore deny

  these allegations.

         214.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 214 and therefore deny

  these allegations.

         215.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 215 and therefore deny

  these allegations.

                                            COUNT IV

         216.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 99,

  161 through 177, and 204 through 215.

         217.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 217 and therefore deny

  these allegations.

         218.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 218 and therefore deny

  these allegations.

         219.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information



                                                 23
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 24 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 219 and therefore deny

  these allegations.

         220.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 220 and therefore deny

  these allegations.

         221.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 203 and therefore deny

  these allegations.

         222.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 222 and therefore deny

  these allegations.

         223.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 223 and therefore deny

  these allegations.

         224.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 224 and therefore deny

  these allegations.




                                                 24
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 25 of 51




         225.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 225 and therefore deny

  these allegations.

         226.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 226 and therefore deny

  these allegations.

         227.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 227 and therefore deny

  these allegations.

         228.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 228 and therefore deny

  these allegations.

                                             COUNT V

         229.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 99

  and 161 through 177.

         230.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 230 and therefore deny

  these allegations.



                                                 25
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 26 of 51




         231.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 231 and therefore deny

  these allegations.

         232.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 232 and therefore deny

  these allegations.

         233.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 233 and therefore deny

  these allegations.

         234.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 234 and therefore deny

  these allegations.

         235.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 235 and therefore deny

  these allegations.

         236.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information




                                                 26
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 27 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 236 and therefore deny

  these allegations.

         237.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 237 and therefore deny

  these allegations.

         238.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 238 and therefore deny

  these allegations.

         239.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 239 and therefore deny

  these allegations.

         240.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 240 and therefore deny

  these allegations.

         241.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 241 and therefore deny

  these allegations.




                                                 27
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 28 of 51




         242.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 242 and therefore deny

  these allegations.

         243.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 243 and therefore deny

  these allegations.

         244.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 244 and therefore deny

  these allegations.

                                              COUNT VI

         245.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 160.

         246.    Admitted that Plaintiffs purport to bring this claim for tortious interference with

  contractual relations. The TTT Defendants deny that Plaintiffs are entitled to relief under this

  Count and deny the remainder of Paragraph 246.

         247.    The TTT Defendants are without knowledge or information sufficient to form a

  belief as to the truth of the allegations in Paragraph 247 and therefore deny these allegations.

         248.    Denied.

         249.    Denied.

         250.    Denied.

         251.    Denied.



                                                   28
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 29 of 51




         252.    Denied.

         253.    Denied.

         254.    Denied.

         255.    Denied.

         256.    Denied.

         257.    Denied.

         258.    Denied.

         259.    Denied.

         260.    Denied.

                                            COUNT VII

         261.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 99,

  161 through 177, and 229 through 244.

         262.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 262 and therefore deny

  these allegations.

         263.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 263 and therefore deny

  these allegations.

         264.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information




                                                 29
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 30 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 264 and therefore deny

  these allegations.

         265.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 265 and therefore deny

  these allegations.

         266.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 266 and therefore deny

  these allegations.

         267.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 267 and therefore deny

  these allegations.

         268.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 268 and therefore deny

  these allegations.

                                           COUNT VIII

         269.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 160

  and 245 through 260.




                                                 30
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 31 of 51




         270.    Admitted that Plaintiffs purport to bring this claim for conspiracy to commit

  tortious interference with contractual relations. The TTT Defendants deny that Plaintiffs are

  entitled to relief under this Count and deny the remainder of Paragraph 270.

         271.    Denied.

         272.    Denied.

         273.    Denied.

         274.    Denied.

         275.    Denied.

         276.    Denied.

         277.    Denied.

         278.    Denied.

                                            COUNT IX

         279.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 99

  and 161 through 177.

         280.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 280 and therefore deny

  these allegations.

         281.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 281 and therefore deny

  these allegations.




                                                 31
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 32 of 51




         282.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 282 and therefore deny

  these allegations.

         283.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 283 and therefore deny

  these allegations.

         284.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 284 and therefore deny

  these allegations.

         285.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 285 and therefore deny

  these allegations.

         286.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 286 and therefore deny

  these allegations.

         287.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information




                                                 32
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 33 of 51




  sufficient to form a belief as to the truth of the allegations in Paragraph 287 and therefore deny

  these allegations.

         288.    This Count is not directed against the TTT Defendants, so no response is required.

  To the extent a response is required, the TTT Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations in Paragraph 288 and therefore deny

  these allegations.

                                             COUNT X

         289.    The TTT Defendants adopt and restate their responses to Paragraphs 1 through 160.

         290.    Admitted that Plaintiffs purport to bring this claim under the Florida Deceptive and

  Unfair Trade Practices Act, Florida Statutes § 501.201 et seq. The TTT Defendants deny that

  Plaintiffs are entitled to relief under this Count and deny the remainder of Paragraph 290.

         291.    Denied.

         292.    Denied.

         293.    Denied.

         294.    Denied.

         295.    Denied.

         296.    Denied.

         297.    Denied.

         298.    Denied.

         The TTT Defendants deny that the Plaintiffs are entitled to any of the relief requested

  against the TTT Defendants in the “Wherefore” clause. The TTT Defendants are without

  knowledge or information sufficient to form a belief as to relief requested against the other




                                                  33
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 34 of 51




  Defendants in the “Wherefore” clause, and therefore the TTT Defendants deny the remainder of

  the “Wherefore” clause.

         The TTT Defendants deny all remaining allegations in the Complaint not specifically

  admitted herein.

                                    AFFIRMATIVE DEFENSES

         The TTT Defendants set forth their affirmative defenses below. By setting forth these

  defenses, the TTT Defendants do not assume the burden of proof on matters and issues other than

  those on which they bear the burden of proof as a matter of law.

         1.      Failure to State a Claim: Plaintiffs’ claims are barred, in whole or in part, because

  Plaintiffs fail to state a cause of action for which relief could be granted in each claim against each

  of the TTT Defendants.

         2.      Unclean Hands: Plaintiffs’ claims are barred, in whole or in part, by the doctrine

  of unclean hands. Plaintiffs have fraudulently misrepresented the value of their services to the

  Bluegreen Owners by falsely claiming that timeshare interests have resale value. Plaintiffs have

  also misrepresented their willingness to buy back timeshare interests from the Bluegreen Owners

  when the Bluegreen Owners wish to terminate their Timeshare Contracts and failed to fully

  disclose the perpetual financial obligations attendant to the Timeshare Contracts. Plaintiffs have

  further refused to honor provisions of the Timeshare Contracts at issue here, such as clauses

  allowing termination of timeshare interests by the Bluegreen Owners for hardship. Instead,

  Plaintiffs have continually attempted to sell the Bluegreen Owners additional timeshare interests

  with greater associated costs and fees while refusing to allow the Bluegreen Owners to terminate

  or sell back their interests and refusing to communicate with the Bluegreen Owners’ agents and

  attorneys.



                                                    34
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 35 of 51




         3.      Laches: Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

  Plaintiffs unreasonably delayed in bringing these claims against the TTT Defendants, whom

  Plaintiffs knew of years before filing suit in this matter. Plaintiffs delayed, among other reasons,

  to collaborate with their competitors in the timeshare industry to file suit simultaneously against

  the TTT Defendants and similarly situated defendants, such as the other Defendants to this action.

  The TTT Defendants have been prejudiced by Plaintiffs’ delay.

         4.      Waiver, Acquiescence, and Estoppel: Plaintiffs’ claims are barred, in whole or in

  part, by the doctrines of waiver, acquiescence, and estoppel.

         5.      Lack of Standing to Assert Rights of Third Parties: Plaintiffs’ claims are barred,

  in whole or in part, due to Plaintiffs’ lack of standing to assert the rights of third parties, in

  particular the timeshare owners who have engaged Defendant TTT’s services.

         6.      Litigation Privilege: Plaintiffs’ claims are barred, in whole or in part, because the

  litigation privilege extends to the TTT Defendants as the Bluegreen Owners’ agents with respect

  to the Bluegreen Owners’ attempts to obtain legal services and results. The TTT Defendants’

  actions are therefore absolutely privileged with regards to communications made in furtherance of

  the litigation privilege. This privilege extends to legal services provided in contemplation of

  litigation, including pre-suit demand letters and similar actions. The TTT Defendants’ role

  supporting Defendant Harold O. Miller as the Bluegreen Owners’ agents extends this privilege to

  the TTT Defendants through Defendant Miller.

         7.      Agent’s Privilege: Plaintiffs’ claims for tortious interference and civil conspiracy

  are barred, in whole or in part, because the TTT Defendants’ actions were taken as agents of the

  Bluegreen Owners for the purposes of legally terminating the Bluegreen Owners’ Timeshare




                                                  35
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 36 of 51




  Contracts. The TTT Defendants’ actions on behalf of the Bluegreen Owners are therefore

  privileged.

          8.     Competition Privilege: Plaintiffs’ claims for tortious interference and civil

  conspiracy are barred, in whole or in part, because the TTT Defendants and the other Defendants

  enjoy the competition privilege to interfere and any interference was in Defendants’ economic

  interests.

          9.     Justification to Interfere: Plaintiffs’ claims for tortious interference and civil

  conspiracy are barred, in whole or in part, because any interference with the Timeshare Contracts

  was justified, in the Bluegreen Owners’ best interests, and served the public interest. The

  Bluegreen Owners rarely, if ever, incur actual damages and the Timeshare Contracts are

  oppressive, unfair, and in many cases unenforceable or illegal.

          10.    Intra-corporate Conspiracy Doctrine: Plaintiffs’ claim for civil conspiracy is

  barred by the intra-corporate civil conspiracy doctrine.

          11.    Withdrawal: Plaintiffs’ claim for civil conspiracy is barred, to the extent the TTT

  Defendants were engaged in a civil conspiracy, due to their withdrawal from any such conspiracy.

          12.    Failure to Mitigate Damages: Plaintiffs’ claims are barred, in whole or in part, or

  significantly limited, due to Plaintiffs’ failure to mitigate their damages. To the extent Plaintiffs

  claim that timeshares have any resale value, and to the extent that Plaintiffs have been damaged

  by any Bluegreen Owners breaching or defaulting on the Timeshare Contracts, Plaintiffs are able

  to terminate the Timeshare Contracts, recover the Bluegreen Owners’ ownership or beneficial

  interest, and rent or resell the timeshares quickly and at minimal cost. Plaintiffs have also made

  an affirmative decision not to negotiate in good faith with the TTT Defendants, the other




                                                   36
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 37 of 51




  Defendants, and the Bluegreen Owners regarding the disposition of timeshare contracts or interests

  within the apparent scope of Plaintiffs’ claims.

         13.     No Double Recovery: Plaintiffs’ claims are barred, in whole or in part, to the extent

  any relief sought by Plaintiffs would be duplicative of relief sought by Plaintiffs or other plaintiffs

  in other lawsuits or proceedings, subjecting the TTT Defendants and the other Defendants to the

  possibility of duplicative liability or multiple recoveries. Any such recovery is barred by the Fifth

  and Eight Amendments to the United States Constitution.

         14.     Offset of Damages: Plaintiffs’ claims are barred, in whole or in part, because any

  damage, loss, or liability sustained by Plaintiffs must be reduced or barred in proportion to

  wrongful or negligent conduct by parties other than the TTT Defendants, including Plaintiffs, other

  parties to this case, or third parties under the principles of allocation, recoupment, set-off,

  proportionate responsibility, contributory negligence, comparative negligence, or comparative

  fault. To the extent Plaintiffs claim the underlying timeshare interests relevant to this action have

  any value, damages must also be offset by the fair market value of those interests.

         15.     Underlying Unenforceability of Contracts Due to Unconscionability: Plaintiffs’

  claims are barred, in whole or in part, because the Timeshare Contracts at issue here are

  unconscionable and therefore unenforceable. First, the Bluegreen Owners lacked a sufficient

  opportunity to understand the terms of the Timeshare Contracts at the time they signed them

  because of the high-pressure sales tactics used by Plaintiffs and because the Timeshare Contracts

  are presented on a “take-it-or-leave-it” basis. Second, neither the Bluegreen Owners themselves

  nor any other person would accept the terms of the Timeshare Contracts if they fully understood

  the terms. The Timeshare Contracts require payments, specifically by purchases of “points,” by

  the Bluegreen Owners regardless of the Bluegreen Owners’ ability to use the services of the



                                                     37
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 38 of 51




  timeshares for which they pay. Plaintiffs’ timeshare properties are often unavailable to the

  Bluegreen Owners because Plaintiffs require the use of more “points” to reserve the properties

  than the Bluegreen Owners accumulate in a year under the Timeshare Contracts. Plaintiffs then

  require the Bluegreen Owners to purchase more points to use the timeshare properties for which

  the Bluegreen Owners have already contracted. If the Bluegreen Owners do not use their points

  in a given year, they must pay yet another fee to carry those points over to the next year.

  Additionally, Plaintiffs’ timeshare properties are often not available for use by the Bluegreen

  Owners even when the Bluegreen Owners purchase more points because Plaintiffs rent portions

  of the properties to non-timeshare owners.

         16.     Underlying Unenforceability of Contracts Due to Fraud in the Inducement:

  Plaintiffs’ claims are barred, in whole or in part, because the Timeshare Contracts at issue here are

  unenforceable due to fraud in the inducement. Plaintiffs tell the Bluegreen Owners that they can

  access timeshare properties that Plaintiffs know the Bluegreen Owners will not be able to access

  unless the Bluegreen Owners purchase more points than the Timeshare Contracts provide in a year.

  The Bluegreen Owners properly rely on Plaintiffs’ representations regarding which properties they

  may be able to access by purchasing a timeshare interest. Further, Plaintiffs tell the Bluegreen

  Owners that there are methods by which the Bluegreen Owners may cancel their contracts or sell

  their timeshare interests, while Plaintiffs know that timeshare interests have no resale value and

  that Plaintiffs do not intend to release the Bluegreen Owners from the Timeshare Contracts. The

  Bluegreen Owners reasonably rely on these misrepresentations in signing the Timeshare Contracts.

         17.     Liquidated Damages Provision: Plaintiffs’ claims are barred, in whole or in part,

  to the extent that the Timeshare Contracts are enforceable because Plaintiffs are entitled to and




                                                   38
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 39 of 51




  receive liquidated damages when the Bluegreen Owners default. Plaintiffs are barred from

  recovering additional damages on top of the liquidated damages they recover.

                           COUNTER-PLAINTIFFS’ COUNTERCLAIMS

         Counter-Plaintiff Timeshare Termination Team, LLC f/k/a Vindaloo Travel Network,

  LLC, d/b/a Timeshare Termination Team (“Counter-Plaintiff” or “TTT”), files these

  counterclaims against Plaintiffs Bluegreen Vacations Unlimited Inc. and Bluegreen Vacations

  Corp. (collectively, “Bluegreen” or “Counter-Defendants”) and alleges as follows:

                                         INTRODUCTION

         1.      TTT is a timeshare exit company that helps timeshare owners legally terminate their

  timeshare obligations when those owners have been unable to do so on their own. TTT acts as an

  agent for the timeshare owners it represents, including the Bluegreen Owners referenced in

  Plaintiffs’ Complaint, and does so for those owners through a limited power of attorney. TTT uses

  knowledge of the timeshare industry that its clients typically lack to help them terminate their

  timeshare obligations.

         2.      Bluegreen has engaged in false advertising regarding TTT and bad-faith,

  obstructionist conduct designed to prevent TTT, and previously Defendant Harold O. Miller, from

  being able to operate as the Bluegreen Owners’ agents for the purpose of terminating the Bluegreen

  Owners’ Timeshare Contracts. That approach has resulted in this action and caused TTT harm by

  preventing TTT from both aiding its existing clients and retaining prospective clients.

                                  JURISDICTION AND VENUE

         3.      The Court has subject matter jurisdiction over the TTT’s Lanham Act Claim under

  28 U.S.C. §§ 1331 and 1338.




                                                  39
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 40 of 51




         4.      The Court has supplemental jurisdiction over TTT’s state law claims under 28

  U.S.C. § 1367 because the state-law claims are so related to both TTT’s Lanham Act claim and

  Bluegreen’s Lanham Act claims that they form part of the same case or controversy.

         5.      Venue is proper in this judicial District under 28 U.S.C. § 1391(b)(1) because the

  Counter-Defendants both reside in this judicial district.

                                           THE PARTIES

         6.      Counter-Plaintiff TTT is a Colorado limited liability company. Its principal place

  of business is located in Greenwood Village, Colorado.

         7.      Counter-Defendants Bluegreen Vacations Unlimited, Inc., and Bluegreen

  Vacations Corp. are both Florida corporations. Bluegreen Vacations Unlimited, Inc., is a wholly-

  owned subsidiary of Bluegreen Vacations Corp. Both entities’ principal places of business are

  located in Boca Raton, Florida.

                                    GENERAL ALLEGATIONS

     A. TTT Is an Agent of Certain Bluegreen Owners.

         8.      In this action, Bluegreen defined the Bluegreen Owners as “individuals who

  purchase timeshare interests through Bluegreen.”

         9.      Certain Bluegreen Owners, as defined by Bluegreen, are TTT’s clients.

         10.     As part of its process for assisting timeshare owners such as the Bluegreen Owners

  who seek to terminate their timeshare obligations, TTT obtains a limited power of attorney from

  the timeshare owner. A redacted sample is attached as Exhibit “A.”

         11.     This power of attorney expressly allows TTT to act on behalf of the timeshare

  owner to negotiate with the timeshare resort or homeowners’ association, assist the timeshare




                                                   40
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 41 of 51




  owner in the process of legally ending the owner’s timeshare interest, and hire an attorney on

  behalf of the timeshare owner for the purpose of ending the owner’s timeshare interest.

         12.     The Bluegreen Owners who entered into agreements with TTT signed a power of

  attorney as described above in Paragraphs 10 and 11.

         13.     TTT is therefore agent of certain Bluegreen Owners for the purposes of legally

  ending those Bluegreen Owners’ timeshare obligations.

     B. The Bluegreen Owners Require the Assistance of TTT.

         14.     Bluegreen engages in high-pressure, deceptive sales tactics to convince the

  Bluegreen Owners to purchase timeshares. Bluegreen does this by enticing prospective buyers

  into sales presentations with offers such as a free weekend stay at a Bluegreen property. After

  telling the prospective buyers that the presentation will last sixty to ninety minutes, sales

  representatives then keep the prospective buyers in the presentation for as long as four to six hours,

  or even longer, while pressuring the buyers into signing a timeshare contract on the spot.

         15.     At these presentations, Bluegreen sales representatives tell the prospective buyers

  that they will be able to access a variety of Bluegreen properties, that they will be able to book

  vacations every year, and that they will be able to exchange their ownership “points” for use at

  other Bluegreen resorts.

         16.     In reality, the Bluegreen Owners can rarely, if ever, book a stay at a Bluegreen

  resort during a desirable vacation time. Often, the Bluegreen Owners will only be able to use the

  points granted in their initial contract to use the lowest level of resort during off-season times of

  year. Sometimes, their points may not be enough to book a Bluegreen resort at all. Other times,

  Bluegreen resorts are not available even when the Bluegreen Owners attempt to book a stay as

  long as thirteen months before.



                                                   41
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 42 of 51




            17.   Instead of working with the Bluegreen Owners to deliver on the promises made in

  the initial sales meetings, Bluegreen representatives attempt to sell the Bluegreen Owners more

  points or additional timeshare interests—or both—when the Bluegreen Owners seek to enforce the

  representations made in the initial sales meetings.

            18.   Further, Bluegreen requires the Bluegreen Owners to pay an additional fee if the

  Bluegreen Owners want to carry unused points over into the next year. If the Bluegreen Owners

  do not pay the fee, their points are lost, even if the Bluegreen Owners were unable to book a stay

  that year through no fault of their own.

            19.   If the Bluegreen Owners are able to book a stay at a Bluegreen resort, Bluegreen

  requires that they attend an “update meeting” upon arrival in order to access the amenities for

  which they have already paid annual fees and maintenance fees. At these “update meetings,”

  Bluegreen subjects the Bluegreen Owners to more high-pressure sales presentations and sales

  tactics similar to those used in the initial presentation. Rather than providing the Bluegreen

  Owners an update, the meeting is designed to induce the Bluegreen Owners to purchase more

  points.

            20.   Bluegreen does not provide the Bluegreen Owners the full details of the additional

  points. Often, the additional points are actually new timeshare interests that come with another set

  of annual fees and maintenance fees.

            21.   Further, when the Bluegreen Owners attempt to contact Bluegreen and terminate

  their timeshares, Bluegreen avoids the issue and instead attempts to sell the owners more points to

  fix the concerns that the Bluegreen Owners raise.




                                                  42
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 43 of 51




         22.     Bluegreen also tells the Bluegreen Owners that it does not have a deed-back

  program. Instead, it suggests that the Bluegreen Owners attempt to sell their timeshare if they

  persist in seeking to terminate.

         23.     Bluegreen, however, knows that sales rarely happen because timeshares have little

  to no resale value. The Bluegreen Owners that attempt to sell their timeshare interests rarely, if

  ever, succeed in doing so.

         24.     Even Bluegreen Owners that raise issues of medical incapacity that deny them the

  ability to travel or changes in financial situations that leave them unable to bear the burden of

  Bluegreen’s monthly and annual fees receive little to no help from Bluegreen. For example,

  Bluegreen has refused to release Bluegreen Owners that have raised issues of medical necessity

  including leukemia, multiple sclerosis, and back surgery preventing travel.         Additionally,

  Bluegreen has refused to release Bluegreen Owners that have raised issues of financial hardship

  including loss of employment, becoming full-time caregivers for relatives, and automobile

  accidents.

         25.     The Bluegreen Owners that come to TTT for assistance therefore require the aid of

  a third party to negotiate with Bluegreen and terminate their Timeshare Contracts. Despite these

  Bluegreen Owners’ best efforts, they have been unable effectively engage with Bluegreen on their

  own to reach an agreeable solution.

     C. Bluegreen Falsely Claims that All Timeshare Exit Companies Are a Scam.

         26.     Bluegreen, meanwhile, publicly states that the Bluegreen Owners should not

  engage the services of timeshare exit companies such as TTT to assist them in ending the burden

  of their timeshares.




                                                 43
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 44 of 51




           27.    Bluegreen generally and falsely states that timeshare exit companies are a scam,

  that timeshare exit companies will only take the Bluegreen Owners’ money, and that the exit

  companies will not work on the Bluegreen Owners’ behalf.

           28.    Bluegreen also transmits these false statements regarding exit companies to the

  Bluegreen Owners, and Bluegreen’s other timeshare owners, in emails and other correspondence.

           29.    Further, Bluegreen admits to the Bluegreen Owners that it will not work with

  timeshare exit companies—in doing so, Bluegreen wrongly seeks to dissuade the Bluegreen

  Owners from retaining the services of an agent, which the Bluegreen Owners have a legal right to

  do.

        D. Bluegreen Wrongly Refuses to Negotiate with TTT.

           30.    As the Bluegreen Owners’ agent, and consistent with the power of attorney the

  Bluegreen Owners give TTT upon retaining TTT’s services, TTT engages legal counsel to assist

  in the timeshare exit process.

           31.    Until November 2020, TTT engaged the services of Defendant Harold O. Miller

  for these purposes.

           32.    From November 2020 through the present, TTT has established and now uses an

  in-house legal team to assist TTT in terminating the Timeshare Contracts of the Bluegreen Owners

  that TTT represents.

           33.    Bluegreen is aware of TTT’s relationship with the Bluegreen Owners both because

  TTT—or at prior times outside counsel, Defendant Harold O. Miller—provide written notice to

  Bluegreen that the specific Bluegreen Owner has retained their services for the purpose of ending

  the Bluegreen Owner’s Timeshare Contract. Bluegreen has also made public statements, as




                                                 44
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 45 of 51




  described above, demonstrating its own awareness of Bluegreen Owners retaining timeshare exit

  companies and attorneys to assist in terminating their Timeshare Contracts.

         34.     Bluegreen refuses to negotiate with TTT, and previously refused to negotiate with

  Defendant Harold O. Miller, instead delaying responses to—or outright ignoring—TTT or

  Defendant Harold O. Miller.

         35.     As a result, TTT, and previously Defendant Harold O. Miller, have been unable to

  effectively act as the Bluegreen Owners’ agents under their Power of Attorney.

        COUNT I: FALSE ADVERTISING IN VIOLATION OF 15 U.S.C. § 1125(a)(1)

         36.     TTT adopts and realleges Paragraphs 1–35.

         37.     This counterclaim is a cause of action for violation of 15 U.S.C. § 1125(a)(1)

  against Bluegreen Vacations Unlimited, Inc. and Bluegreen Vacations Corp.

         38.     Bluegreen intentionally made false or misleading statements, described above,

  about timeshare exit companies such as TTT in commercial advertisements and in communications

  directed toward the Bluegreen Owners.

         39.     These statements did deceive or were likely to deceive the Bluegreen Owners in a

  material way by making the Bluegreen Owners think that timeshare exit companies such as TTT

  are all a scam and cannot assist the Bluegreen Owners in terminating the Bluegreen Owners’

  Timeshare Contracts.

         40.     Bluegreen made these statements in interstate commerce, as the Bluegreen Owners

  reside across the United States.

         41.     These statements have and are likely to cause commercial or competitive injury to

  TTT because the statements prevent Bluegreen Owners who would like to exit their timeshares




                                                 45
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 46 of 51




  from using TTT’s services, and these statements will continue to dissuade other Bluegreen Owners

  from using TTT’s services in the future.

         42.     Defendant TTT respectfully requests that the Court enter final judgment in its favor

  and against Bluegreen, for the following:

                 a. Preliminary injunctive relief preventing Bluegreen from engaging in the

                    conduct complained of in this Counterclaim,

                 b. Permanent injunctive relief preventing Bluegreen from engaging in the conduct

                    complained of in this Counterclaim,

                 c. Actual damages as to this Counterclaim,

                 d. Punitive damages as to this Counterclaim,

                 e. Attorneys’ fees,

                 f. Costs,

                 g. Pre- and post-judgment interest,

                 h. And such other relief as the Court deems just and proper.

     COUNT II: DECEPTIVE AND UNFAIR TRADE PRACTICES IN VIOLATION OF
                    FLORIDA STATUTES §§ 501.201 ET SEQ.

         43.     TTT adopts and realleges Paragraphs 1–35.

         44.     This counterclaim is a cause of action for violation of Florida Statutes §§ 501.201

  et seq., Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”), against Bluegreen

  Vacations Unlimited, Inc. and Bluegreen Vacations Corp.

         45.     Bluegreen has engaged in deceptive trade practices by sending false or misleading

  statements to the Bluegreen Owners, as described in Paragraphs 1–35, and by stating that timeshare

  exit companies are a scam and cannot assist the Bluegreen Owners.




                                                  46
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 47 of 51




         46.     Bluegreen also has engaged in unfair trade practices by refusing to work with TTT’s

  in-house attorneys, or at prior times outside counsel, as the agent of the Bluegreen Owners. This

  is contrary to public policy in Florida, which requires that individuals be able use the services of

  an attorney and recognizes the ability of an agent to conduct business on behalf of a principal.

         47.     As a direct and proximate result of these deceptive and unfair trade practices, TTT

  has lost customers, refunded fees to clients when Bluegreen would not negotiate with TTT’s in-

  house counsel or outside counsel, and continues to lose future customers.

         48.     These losses have caused TTT harm through lost revenue and lost potential

  revenue.

         49.     TTT’s losses will continue to increase unless Bluegreen is permanently enjoined

  from continuing these deceptive and unfair trade practices.          Bluegreen’s conduct, if not

  permanently enjoined, will continue to cause irreparable harm to TTT by disrupting TTT’s

  relationships with its clients and preventing future clients from engaging TTT’s services. TTT

  seeks an injunction against Bluegreen to prevent this irreparable harm from continuing.

         50.      Bluegreen has engaged in the deceptive and unfair trade practices described above

  with knowledge of the wrongfulness of its actions and of the high probability of harm to both TTT

  and the Bluegreen Owners. TTT is therefore entitled to an award of punitive damages under

  Florida Statutes § 768.72.

         51.     Defendant TTT respectfully requests that the Court enter final judgment in its favor

  and against Bluegreen, for the following:

                 a. Preliminary injunctive relief preventing Bluegreen from engaging in the

                     conduct complained of in this Counterclaim,




                                                  47
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 48 of 51




                b. Permanent injunctive relief preventing Bluegreen from engaging in the conduct

                    complained of in this Counterclaim,

                c. Actual damages as to this Counterclaim,

                d. Punitive damages as to this Counterclaim,

                e. Attorneys’ fees,

                f. Costs,

                g. Pre- and post-judgment interest,

                h. And such other relief as the Court deems just and proper.

               COUNT III: TORTIOUS INTERFERENCE WITH CONTRACT

         52.    TTT adopts and realleges Paragraphs 1–35.

         53.    This counterclaim is a cause of action for tortious interference with contractual

  relations against Bluegreen Vacations Unlimited, Inc. and Bluegreen Vacations Corp.

         54.    TTT has, at all times relevant to this action, had a business relationship with certain

  Bluegreen Owners by virtue of its contracts with those Owners and the Powers of Attorney that

  TTT received from those Owners.

         55.    Bluegreen was at all times aware of TTT’s relationship with those Bluegreen

  Owners because either then-outside counsel or TTT’s current in-house legal counsel informed

  Bluegreen that the Bluegreen Owners were represented.

         56.    Bluegreen engaged in intentional and unjustified interference with TTT’s

  relationship with the Bluegreen Owners both by publishing false, or generalized and misleading,

  statements about timeshare exit companies to the Bluegreen Owners and by refusing to negotiate

  with TTT and legal counsel as the Bluegreen Owners’ representatives.




                                                  48
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 49 of 51




         57.    These actions have caused TTT harm by preventing TTT from being able to achieve

  timely results for the Bluegreen Owners it represents, which then caused some of the Bluegreen

  Owners to demand refunds from TTT after contracting with TTT, and by deterring Bluegreen

  Owners that would have sought to terminate their timeshares from using TTT’s services.

         58.    Bluegreen has been at all times aware of the actions taken by its employees to

  frustrate TTT’s representation of the Bluegreen Owners because Bluegreen directs its employees

  not to negotiate with timeshare exit companies or attorneys acting on behalf of the Bluegreen

  Owners. Bluegreen is therefore liable for the actions of its employees under the doctrine of

  respondeat superior.

         59.    In committing this tortious interference, Bluegreen acted with knowledge of the

  wrongfulness of its actions and of the high probability of harm to both TTT and the Bluegreen

  Owners. TTT is therefore entitled to an award of punitive damages under Florida Statutes

  § 768.72.

         60.    Defendant TTT respectfully requests that the Court enter final judgment in its favor

  and against Bluegreen, for the following:

                a. Preliminary injunctive relief preventing Bluegreen from engaging in the

                    conduct complained of in this Counterclaim,

                b. Permanent injunctive relief preventing Bluegreen from engaging in the conduct

                    complained of in this Counterclaim,

                c. Actual damages as to this Counterclaim,

                d. Punitive damages as to this Counterclaim,

                e. Attorneys’ fees,

                f. Costs,



                                                 49
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 50 of 51




                  g. Pre- and post-judgment interest,

                  h. And such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          The TTT Defendants demand a jury trial under Federal Rule of Civil Procedure 38 on all

  issues and claims for which a jury trial is allowed.

          WHEREFORE, Defendants TTT, Timeshare Termination Team LLC, Brian Wilbur, and

  Holly Wilbur respectfully request that the Court enter final judgment in their favor and against

  Plaintiffs, for the following:

          a) Denial of Plaintiffs’ requested relief for all Counts in the Complaint;

          b) Preliminary injunctive relief preventing Bluegreen from engaging in the conduct

              complained of in TTT’s counterclaims,

          c) Permanent injunctive relief preventing Bluegreen from engaging in the conduct

              complained of in TTT’s counterclaims,

          d) Actual damages as to TTT’s counterclaims,

          e) Punitive damages as to TTT’s counterclaims,

          f) Attorneys’ fees,

          g) Costs,

          h) Pre- and post-judgment interest,

          i) And such other relief as the Court deems just and proper.




                                                   50
Case 1:20-cv-25318-BB Document 74 Entered on FLSD Docket 04/12/2021 Page 51 of 51




  Dated: April 12, 2021                         Respectfully submitted,

                                                HOGAN LOVELLS US LLP
                                                600 Brickell Avenue, Suite 2700
                                                Miami, Florida 33131
                                                Telephone: (305) 459-6500
                                                Facsimile: (305) 459-6550

                                                Mark R. Cheskin, Esq.
                                                Fla. Bar No.: 143154
                                                mark.cheskin@hoganlovells.com
                                                Clayton J. Schmitt, Esq.
                                                Fla. Bar No.: 1024646
                                                clayton.schmitt@hoganlovells.com

                                                By:    /s/ Mark R. Cheskin_______
                                                       Mark R. Cheskin, Esq.

                                                Counsel for Defendants Timeshare Termination
                                                Team, LLC f/k/a Vindaloo Travel Network, LLC,
                                                Timeshare Termination Team LLC, Brian Wilbur,
                                                and Holly Wilbur

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 12, 2021 a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court using CM/ECF. Copies of the foregoing document

  will be served upon interested counsel either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                By:    /s/ Mark R. Cheskin_______
                                                       Mark R. Cheskin, Esq.




                                                  51
